        Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION



LINDA FAYE MCCOY                                                         PLAINTIFF


v.                           NO. 4:20-cv-00705 PSH


ANDREW SAUL, Commissioner of                                            DEFENDANT
the Social Security Administration



                     MEMORANDUM OPINION AND ORDER


      In this case, plaintiff Linda Faye McCoy (“McCoy”) maintains that the

findings of an Administrative Law Judge (“ALJ”) are not supported by

substantial evidence on the record as a whole.1 McCoy so maintains for two

reasons, one of which has merit. She maintains that her residual functional

capacity was erroneously assessed because inadequate consideration was

given to the non-medical evidence. The Court agrees.


1
       The question for the Court is whether the ALJ’s findings are supported by
“substantial evidence on the record as a whole and not based on any legal error.” See
Sloan v. Saul, 933 F.3d 946, 949 (8th Cir. 2019). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the [ALJ’s] conclusion.” See Id. “Legal error may be an error of procedure, the
use of erroneous legal standards, or an incorrect application of the law.” See Lucus v.
Saul, 960 F.3d 1066, 1068 (8th Cir. 2020) [quoting Collins v. Astrue, 648 F.3d 869, 871
(8th Cir. 2011) (citations omitted)].
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 2 of 9




     McCoy was born on February 20, 1961, and was fifty-six years old on

September 18, 2017, the date she allegedly became disabled. In her

application for disability insurance benefits, she alleged that she is

disabled due to numbness and the loss of use of her limbs.

     McCoy summarized the relevant medical evidence in the record. The

Court will not reproduce the summary, except to note that she has sought

medical attention for pain and numbness in her back, lower extremities,

and feet and has been prescribed medication for her pain. See Transcript

at 236-242, 248-249, 254-257, 361-378. The medical testing is largely

unremarkable, as are the findings and observations of the attending

medical professionals. For instance, McCoy saw Dr. Ghulam Khaleel, M.D.,

(“Khaleel”) on January 22, 2018, for complaints of right-side numbness,

severe back pain that radiated into McCoy’s legs, and an unsteady gait. See

Transcript at 254-257. McCoy reported, in part, that she finds it difficult

to complete her day’s tasks. A physical examination revealed, in part, that

she has 4/5 muscle strength in her lower extremities but an unsteady

station and gait “if she is not careful.” See Transcript at 255. Khaleel

diagnosed lumbosacral radiculopathy, chronic inflammatory demyelinating

polyneuritis, and chronic pain syndrome. He recommended that she

establish care with a neurologist as soon as possible.

                                     2
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 3 of 9




     McCoy completed a series of documents in connection with her

application. In a work report, she represented that she worked steadily

from 1997 to 2016, see Transcript at 174-181, a representation confirmed

by her earnings record. See Transcript at 147-153. In a pain report, she

represented, in part, that she experiences sharp, shooting pain in her back,

hips, and lower extremities. See Transcript at 182-183. She can stand and

walk for ten minutes at one time and can sit for fifteen minutes at one

time. In a function report, she represented, in part, that she can attend to

her own personal care, prepare meals, perform simple household chores,

and drive an automobile. See Transcript at 184-191. Her social activities

include “sitting around talking” with other people. See Transcript at 188.

     McCoy testified during the administrative hearing. See Transcript at

25-37. She clarified that she worked steadily from at least 1991 to 2016.

She experiences pain and numbness in her back, hips, legs, and feet that

have grown worse with time. She takes Gabapentin, diclofenac sodium,

and methocarbamol, the side effects of which cause her to become drowsy.

McCoy stumbles from time to time but does not use an assistive device to

walk. She can lift approximately five pounds but doing so makes her

unsteady on her feet. She can sit for about an hour, after which she must

move around. She can stand for about one hour before she must sit down.

                                     3
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 4 of 9




     The ALJ assessed McCoy’s residual functional capacity as a part of

the sequential evaluation process. The ALJ found the following with

respect to McCoy’s subjective complaints:


     ... the [ALJ] has considered all symptoms and the extent to
     which these symptoms can reasonably be accepted as
     consistent with the objective medical evidence and other
     evidence, based on the requirements of 20 CFR 404.1529 and
     SSR 16-3p. ...

     In considering [McCoy’s] symptoms, the [ALJ] must follow a
     two-step process in which it must first be determined whether
     there is an underlying medically determinable physical or
     mental impairment(s) .... that could reasonably be expected to
     produce [McCoy’s] pain or other symptoms.

     Second, once an underlying physical or mental impairment(s)
     that could reasonably be expected to produce [McCoy’s] pain
     or other symptoms has been shown, the [ALJ] must evaluate
     the intensity, persistence, and limiting effects of [McCoy’s]
     symptoms to determine the extent to which they limit [her]
     functional limitations. For this purpose, whenever statements
     about the intensity, persistence, or functionally limiting effects
     of pain or other symptoms are not substantiated by objective
     medical evidence, the [ALJ] must consider other evidence in
     the record to determine if [McCoy’s] symptoms limit the ability
     to do work-related activities.

     [McCoy] is a 58-year-old woman with more than a high school
     education. She alleges disability due to chronic pain and back
     issues. She indicated that her biggest issues are mobility and
     fatigue. Since around 2017, [she] noted that she has
     continuously walked with a limp, and has felt a general loss of
     control of her right foot and leg, along with numbness. As a
     result, she often stumbles and has had 3-4 falls in the past year.
     [She] also stated that her pain medications make her drowsy.

                                     4
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 5 of 9




           After careful consideration of the evidence, the [ALJ]
     finds that [McCoy’s] medically determinable impairments could
     reasonably be expected to cause the alleged symptoms;
     however, [McCoy’s] statements concerning the intensity,
     persistence and limiting effects of these symptoms are not
     entirely consistent with the medical evidence and other
     evidence in the record for the reasons explained in this
     decision.

           As for [McCoy’s] statements about the intensity,
     persistence, and limiting effects of his or her symptoms, they
     are inconsistent with the longitudinal record.


See Transcript at 13-14. The ALJ noted the medical evidence, finding some

opinion evidence persuasive but other opinion evidence unpersuasive, and

determined that McCoy retained sufficient residual functional capacity to

perform medium work. The ALJ found that because McCoy’s past relevant

work did not require the performance of work-related activities precluded

by her residual functional capacity, she was not under a disability as

defined by the Social Security Act.

     McCoy maintains that her residual functional capacity was

erroneously assessed because inadequate consideration was given to the

non-medical evidence. Specifically, McCoy maintains that the ALJ relied

solely upon the medical evidence in discrediting McCoy’s subjective

complaints, or what she characterizes as her “statements on the effects of

her symptoms.” See Docket Entry 14 at CM/ECF 7.

                                      5
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 6 of 9




     As a part of assessing the claimant’s residual functional capacity, the

ALJ is required to evaluate the claimant’s subjective complaints. See

Pearsall v. Massanari, 274 F.3d 1211 (8th Cir. 2001). The ALJ does so by

determining whether the claimant has a medically determinable

impairment that could reasonably be expected to produce pain or other

symptoms and, if so, evaluating the intensity, persistence, and limiting

effects of her pain or other symptoms. See Social Security Ruling 16-3p. In

evaluating the intensity, persistence, and limiting effects of the claimant’s

pain or other symptoms, the ALJ must consider all the evidence, including

evidence of the following:


     (1) daily activities; (2) the location, duration, frequency, and
     intensity of pain or other symptoms; (3) factors that precipitate
     and aggravate the symptoms; (4) the type, dosage,
     effectiveness, and side effects of any medication the claimant
     takes or has taken to alleviate pain or other symptoms; (5)
     treatment, other than medication, the claimant receives or has
     received for relief of pain or other symptoms; (6) any measures
     other than treatment a claimant uses or has used to relieve pain
     or other symptoms ...; and (7) any other factors concerning a
     claimant’s functional limitations and restrictions due to pain or
     other symptoms.


See Social Security Ruling 16-3p. See also 20 CFR 404.1529; Polaski v.

Heckler, 751 F.3d 943 (8th Cir. 1984) (factors substantially similar to those

of Social Security Ruling 16-3p).

                                      6
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 7 of 9




     The medical evidence here is unremarkable, and the ALJ adequately

considered it in evaluating McCoy’s subjective complaints. Were he only

required to consider the medical evidence in evaluating her subjective

complaints, he could have found as he did, i.e., that her statements are

“inconsistent with the longitudinal record.” See Transcript at 14. The

problem, though, is that he is also required to consider the non-medical

evidence in evaluating her subjective complaints. As the ALJ correctly

noted, “... whenever statements about the intensity, persistence, or

functionally limiting effects of pain or other symptoms are not

substantiated by objective medical evidence, [he] must consider other

evidence in the record to determine if [McCoy’s] symptoms limit [her]

ability to do work-related activities.” See Transcript at 13. The Court is

not prepared to find that he adequately considered the other evidence in

the record.

     The ALJ made no mention of McCoy’s daily activities. Although he

noted the location and frequency of her symptoms, i.e., she regularly

complained of pain and numbness in her back and lower right extremity,

he made no mention of the duration or intensity of the symptoms. He made

no mention of factors that precipitate and aggravate her symptoms. He

noted that her medication makes her drowsy but otherwise made no

                                     7
        Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 8 of 9




mention of the type, dosage, and effectiveness of the medication she takes

or has taken to alleviate her symptoms. The ALJ also made no mention of

the treatment, other than medication, McCoy receives or has received for

her symptoms; the measures, other than treatment, she uses or has used

for the symptoms; and other factors concerning her functional limitations

and restrictions. Moreover, he made no mention of her work history.2

      The Commissioner notes that the ALJ is not required to explicitly

discuss or even mention the relevant factors in evaluating a claimant’s

subjective complaints. In any event, the Commissioner maintains that the

ALJ “wove his credibility analysis into the [residual functional capacity]

determination, highlighting the inconsistencies in the record.” See Docket

Entry 15 at CM/ECF 7. The Court agrees that the ALJ need not discuss or

even mention the relevant factors and can weave a “consistency analysis”

into the determination of a claimant’s residual functional capacity.3 There

must be some indication, though, that the ALJ actually weighed the

factors. Here, the Court can find no such indication.


2
       Evidence of a claimant’s work history should be considered in assessing her
residual functional capacity. See Schwandt v. Berryhill, 926 F.3d 1004 (8th Cir. 2019);
Acklin v. Commissioner, 2021 WL 763698 (E.D.Ark. February 26, 2021) (Ray, MJ).

3
       Social Security Ruling 16-3p “removed the word ‘credibility’ from the analysis of
a claimant’s subjective complaints, replacing it with ‘consistency’ of a claimant’s
allegations with other evidence.” See Acklin v. Commissioner, 2021 WL 763698, 4.
                                           8
       Case 4:20-cv-00705-PSH Document 17 Filed 04/19/21 Page 9 of 9




     The Court recognizes that the non-medical evidence in this case is

unremarkable, and it may be that the ALJ ultimately finds that McCoy’s

“statements about the intensity, persistence, and limiting effects of his or

her symptoms” are “inconsistent with the longitudinal record.” See

Transcript at 14. It is for the ALJ in the first instance, not the Court, to

evaluate the consistency of McCoy’s subjective complaints with the other

evidence in the record and, if they are inconsistent, explain why.

     A remand is therefore warranted. Upon remand, the ALJ shall re-

assess McCoy’s residual functional capacity. As a part of doing so, the ALJ

shall evaluate the consistency of McCoy’s subjective complaints.

     The Commissioner’s final decision is reversed, and this case is

remanded. The remand in this case is a “sentence four” remand as that

phrase is defined in 42 U.S.C. 405(g) and Melkonyan v. Sullivan, 501 U.S.

89 (1991).

     IT IS SO ORDERED this 19th day of April, 2021.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE


                                     9
